                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION


COREY BENNETT,
     Plaintiff,                     Case No. 3:19-cv-00406
v.
TONY MAYS, ET AL.,                  Judge Trauger
     Defendants.                    Magistrate Judge Newbern


COREY BENNETT,
    Plaintiff,                      Case No. 3:19-cv-00424
v.
KELLY HUNT, ET AL.,                 Judge Trauger
    Defendants.                     Magistrate Judge Newbern


COREY BENNETT,
     Plaintiff,                     Case No. 3:19-cv-00455
v.
TONY PARKER,                        Judge Trauger
     Defendant.                     Magistrate Judge Newbern


COREY BENNETT,
     Plaintiff,                     Case No. 3:19-cv-00456
v.
TONY PARKER, ET AL.,                Judge Trauger
     Defendants.                    Magistrate Judge Newbern


COREY BENNETT,
     Plaintiff,                     Case No. 3:19-cv-00457
v.
TONY PARKER, ET AL.,                Judge Trauger
     Defendants.                    Magistrate Judge Newbern


COREY BENNETT,
     Plaintiff,                     Case No. 3:19-cv-00470
v.
TONY MAYS, ET AL.,                  Judge Trauger
     Defendants.                    Magistrate Judge Newbern
 COREY BENNETT,
      Plaintiff,                                      Case No. 3:19-cv-00471
 v.
 TONY MAYS, ET AL.,                                   Judge Trauger
      Defendants.                                     Magistrate Judge Newbern


 COREY BENNETT,
      Plaintiff,                                      Case No. 3:19-cv-00473
 v.
 TONY MAYS, ET AL.,                                   Judge Trauger
      Defendants.                                     Magistrate Judge Newbern


                                              ORDER

       Plaintiff Corey Bennett, an inmate at the Riverbend Maximum Security Institution

(“RMSI”) in Nashville, Tennessee, has eight pro se civil rights actions brought under 42 U.S.C. §

1983 currently pending before the Court. Bennett is well known to this Court and has long been

subject to the “three-strikes” provision of 28 U.S.C. § 1915(g) because he has filed many more

than three federal cases that were dismissed as frivolous, malicious, or for failure to state a claim.

In a hearing held in 2015, Bennett admitted to the Court that he files these actions based on false

allegations when he becomes frustrated with the fact of his incarceration. Bennett made the same

admission regarding a number of cases filed in 2018. In 2015 and again in 2018, the Court warned

Bennett that continuing to make such false statements could result in sanctions or criminal

prosecution and dismissed the actions.

       Bennett did not stop filing lawsuits, however, and his conduct has become increasingly

vexatious. In March 2018, Bennett began a practice of falsely listing other inmates as co-plaintiffs

in his cases, as he has done in seven of the eight pending actions. This is an abuse of the federal

courts and places significant burdens on the inmates on whose behalf Bennett fraudulently claims

to be acting. Because Bennett has not stopped his behavior in the face of the Court’s prior orders,

                                                  2
a more severe sanction is warranted. The Court will therefore not consider any individual other

than Bennett to be a plaintiff in any of Bennett’s pending cases and Bennett will be barred from

filing any future civil complaint in this Court listing anyone other than himself as a plaintiff. If

Bennett violates this sanction by continuing to name other individuals as co-plaintiffs, the Court

will impose increasingly severe sanctions against him in the form of monetary penalties, additional

filing restrictions, or both.

I.      Background

        A.      Frivolous Litigation

        By the time Bennett filed his first case in the Middle District of Tennessee in August 2014,

he was already a “three-striker” under the Prison Litigation Reform Act (“PLRA”), having had

more than three cases dismissed as frivolous, malicious, or for failure to state a claim. (Case No.

3:14-cv-01691, Doc. No. 3 at 2.) 1 Since then, all told, Bennett has filed forty-seven cases in this

district regarding his conditions of confinement, all of which have been dismissed. These

dismissals fall roughly into three categories: (1) cases dismissed for failure to prosecute or to pay

the filing fee after a determination that Bennett did not qualify for the “imminent-danger

exception” to the three-strikes provision; 2 (2) cases that Bennett moved to voluntarily dismiss after




1
        For ease of reference, the Court will omit party names when citing to Bennett’s cases in
this Order.
2
       Case No. 3:14-cv-01691, Doc. No. 6; Case No. 3:14-cv-01692, Doc. No. 7; Case No. 3:14-
cv-01829, Doc. No. 7; Case No. 3:14-cv-01878, Doc. No. 6; Case No. 3:14-cv-01956, Doc. No.
2; Case No. 3:14-cv-02013, Doc. No. 10; Case No. 3:14-cv-02024, Doc. No. 22; Case No. 3:14-
cv-02191, Doc. No. 4; Case No. 3:14-cv-02337, Doc. No. 5; Case No. 3:14-cv-02350, Doc. No.
3; Case No. 3:14-cv-02379, Doc. No. 4; Case No. 3:14-cv-02380, Doc. No. 11; Case No. 3:15-cv-
00135, Doc. No. 2; Case No. 3:15-cv-00482, Doc. No. 4; Case No. 3:15-cv-00729, Doc. No. 4;
Case No. 3:15-cv-00834, Doc. No. 6; Case No. 3:15-cv-00854, Doc. No. 7; Case No. 3:16-cv-
01026, Doc. No. 2; Case No. 3:16-cv-01314, Doc. No. 5; Case No. 3:18-cv-00273, Doc. No. 16;
Case No. 3:18-cv-00349, Doc. No. 8; Case No. 3:18-cv-00350, Doc. No. 5; Case No. 3:18-cv-
                                                  3
a defendant filed an answer or motion to dismiss; 3 and (3) cases dismissed as a direct result of

Bennett’s representations at a Court hearing. 4

       In a few of these cases, Bennett did not allege that he was in imminent danger of serious

physical injury. 5 More frequently, however, Bennett explicitly acknowledged the imminent-

danger exception and presented allegations specifically crafted to overcome the three-strikes

barrier. These allegations of imminent danger are extremely serious and often graphically detailed.

Their general theme is that Bennett has been subjected to repeated physical and sexual assault by

authority figures and other inmates and that various officials have refused to investigate these

incidents. 6 Bennett has also alleged that prison personnel put his life in danger by spreading




00398, Doc. No. 4; Case No. 3:18-cv-00399, Doc. No. 8; Case No. 3:18-cv-00603, Doc. No. 5;
Case No. 3:18-cv-00619, Doc. No. 7; Case No. 3:19-cv-00320, Doc. No. 3.
3
       Case No. 3:14-cv-01958, Doc. No. 76; Case No. 3:14-cv-02338, Doc. No. 56; Case No.
3:15-cv-00190, Doc. No. 22; Case No. 3:15-cv-00198, Doc. No. 38; Case No. 3:15-cv-00206, Doc.
No. 40; Case No. 3:15-cv-00240, Doc. No. 61; Case No. 3:15-cv-00266, Doc. No. 84; Case No.
3:15-cv-00354, Doc. No. 35; Case No. 3:15-cv-00493, Doc. No. 28 (denying Bennett’s motion to
voluntarily dismiss filed after the Magistrate Judge recommended that the defendants’ motion to
dismiss be granted, and granting defendants’ motion); Case No. 3:15-cv-00505, Doc. No. 99.
4
        Case No. 3:15-cv-00401, Doc. No. 63; Case No. 3:15-cv-00617, Doc. No. 86; Case No.
3:15-cv-00937, Doc. No. 59; Case No. 3:17-cv-00992, Doc. No. 82; Case No. 3:17-cv-01058, Doc.
No. 108; Case No. 3:17-cv-01061, Doc. No. 75; Case No. 3:17-cv-01174, Doc. No. 92; Case No.
3:17-cv-01176, Doc. No. 92; Case No. 3:17-cv-01416, Doc. No. 50; Case No. 3:17-cv-01467, Doc.
No. 39.
5
       Case Nos. 3:14-cv-01691, 3:14-cv-01878, 3:14-cv-01956, 3:14-cv-02013, 3:14-cv-02350,
3:15-cv-00135, 3:16-cv-01026, 3:16-cv-01314, 3:18-cv-00349.
6
       Case Nos. 3:14-cv-01692, 3:14-cv-01958, 3:14-cv-02191, 3:14-cv-02379, 3:14-cv-02380,
3:15-cv-00190, 3:15-cv-00198, 3:15-cv-00206, 3:15-cv-00240, 3:15-cv-00266, 3:15-cv-00354,
3:15-cv-00401, 3:15-cv-00482, 3:15-cv-00493, 3:15-cv-00505, 3:15-cv-00617, 3:15-cv-00729,
3:15-cv-00834, 3:15-cv-00854, 3:15-cv-00937, 3:17-cv-00992, 3:17-cv-01058, 3:17-cv-01061,
3:17-cv-01174, 3:17-cv-01176, 3:17-cv-01416, 3:17-cv-01467, 3:18-cv-00273, 3:18-cv-00398,
3:18-cv-00399.


                                                  4
harmful information about him to other inmates, 7 arranging for inmates who want to kill him to be

near him, 8 and refusing to investigate an inmate’s harassment of his family members. 9

        In two hearings in this Court, however, Bennett admitted that his extraordinarily troubling

allegations of imminent danger were fabricated. First, in a December 2015 hearing before

Magistrate Judge Brown, Bennett readily conceded that he has “mental health problems,” and

“when [he] get[s] frustrated, . . . the only way to cope . . . with [his] frustration . . . is [to] file . . .

frivolous lawsuits[.]” (Case No. 3:15-cv-00937, Doc. No. 50 at 13.) Magistrate Judge Brown asked

Bennett, “you keep alleging this imminent harm. And so you’re admitting that all of this stuff that

you’ve filed . . . is just frivolous[?]” (Id. at 14.) “Yes, sir,” Bennett responded, “and it’s not going

to happen no more. . . . I’m trying to do better, but I do got mental health and behavior problems.”

(Id.) Bennett further explained his behavior by stating that he had “a lot of traumatizing things

happen in [his] past in [his] childhood,” and that he has “flashbacks and [goes] though a lot of

stuff” when he is placed in a “maximum security cell” or a “lockdown unit.” (Id. at 30–31.) The

Court dismissed Bennett’s action with prejudice on the basis that his claims were frivolous and

recommended that Bennett receive a mental health evaluation. (Id., Doc. No. 59.)

        Second, on February 26, 2018, this Magistrate Judge held a consolidated hearing in seven

cases in which Bennett again alleged that he had suffered physical and sexual assaults by prison

staff. 10 The Court appointed counsel for Bennett and, at the beginning of the hearing, Bennett’s



7
        Case Nos. 3:14-cv-01829, 3:14-cv-02024, 3:14-cv-02338, 3:19-cv-00320.
8
        Case No. 3:18-cv-00350.
9
        Case Nos. 3:18-cv-00603, 3:18-cv-00619.
10
       Case Nos. 3:17-cv-00992, 3:17-cv-01058, 3:17-cv-01061, 3:17-cv-01174, 3:17-cv-01176,
3:17-cv-01416, 3:17-cv-01467.


                                                      5
counsel moved to voluntarily dismiss all seven actions with prejudice. (See, e.g., Case No. 3:17-

cv-01467, Doc. No. 38 at 2.) The defendants did not oppose voluntary dismissal but sought the

imposition of a pre-filing protocol to discourage Bennett from filing meritless actions in the future.

(See, e.g., id.) The Magistrate Judge entered a Report and Recommendation recommending that

Bennett’s cases be voluntarily dismissed with prejudice and that the Court decline to impose pre-

filing restrictions because they were not necessary in light of the filing requirements imposed on

all prisoners by the PLRA. (See, e.g., id. at 2, 6.) The Magistrate Judge also found, however, that

Bennett “ha[d] admitted in various ways that [the allegations in his seven pending actions] were

without merit, and the Court will consider that history in its evaluation of any future actions

[Bennett] might file.” (See, e.g., id. at 6.) Bennett did not file objections to the Report and

Recommendation, and the Court adopted it. (See, e.g., id., Doc. No. 39.)

       B.      Misrepresentations Regarding Other Inmates as Co-Plaintiffs

       Within two weeks of the February 2018 hearing, Bennett made his first attempt to include

other inmates as co-plaintiffs without their authorization. 11 (Case No. 3:18-cv-00273.) Over the

next two months, he filed a total of five more complaints including multiple plaintiffs. 12 Some of

the inmates named in these actions filed unprompted notices or motions stating that they had not




11
       The complaint in this case was dated February 23, 2018—three days before the hearing—
and received by the Court on March 8, 2018—ten days after the hearing. (Case No. 3:18-cv-00273,
Doc. No. 1 at 1, 19.)
12
        Case No. 3:18-cv-00273, Doc. No. 1 at 2 (listing three other inmates as plaintiffs); Case
No. 3:18-cv-00349, Doc. No. 1 at 2–3 (listing ten other inmates as plaintiffs); Case No. 3:18-cv-
00350, Doc. No. 1 at 1 (listing one other inmate as a plaintiff); Case No. 3:18-cv-00398, Doc. No.
1 at 1–2 (listing two other inmates as plaintiffs); Case No. 3:18-cv-00399, Doc. No. 1 at 2 (listing
nine other inmates as plaintiffs).


                                                  6
agreed to be plaintiffs. 13 Because only Bennett had signed the complaints, the Court found him to

be the sole plaintiff in these actions and dismissed the cases. 14

         Apparently in response, Bennett changed his strategy. In two actions filed in July 2018,

Bennett listed fellow inmate Andrew Jones as a co-plaintiff and included what was purportedly

Jones’s signature on the complaints. 15 The Court expressed skepticism that Jones’s signature was

authentic for many reasons, including that Jones was also a defendant in one of the cases. 16 The

Court asked Jones to state whether he had agreed to be a co-plaintiff. 17 Jones responded that he

“unequivocally and vehemently denies” signing the complaints and pursuing any action with

Bennett. (Case No. 3:18-cv-00619, Doc. No. 6 at 1.) The Court again found Bennett to be the only

plaintiff and dismissed these two cases. 18

         Finally, in his most recently dismissed case, Bennett filed a complaint listing thirteen other

inmates as co-plaintiffs. (Case No. 3:19-cv-00320, Doc. No. 1 at 3–4.) Bennett represented on the

complaint form that there was an “attached sworn and notarized affidavit signed by all plaintiffs

listed in this case,” (id. at 14), but there was no such attachment included. The Court, therefore,




13
       Case No. 3:18-cv-00273, Doc. Nos. 3 and 15; Case No. 3:18-cv-00349, Doc. Nos. 3, 4, and
7; Case No. 3:18-cv-00398, Doc. No. 3; Case No. 3:18-cv-00399, Doc. Nos. 3, 4, 5, 6, and 7.
14
       Case No. 3:18-cv-00273, Doc. No. 16 at 1; Case No. 3:18-cv-00349, Doc. No. 8 at 1; Case
No. 3:18-cv-00350, Doc. No. 5 at 1; Case No. 3:18-cv-00398, Doc. No. 4 at 1; Case No. 3:18-cv-
00399, Doc. No. 8 at 1.
15
         Case No. 3:18-cv-00603, Doc. No. 1 at 1–2, 20; Case No. 3:18-cv-00619, Doc. No. 1 at 1–
2, 11.
16
         Case No. 3:18-cv-00603, Doc. No. 3 at 2; Case No. 3:18-cv-00619, Doc. No. 4 at 2.
17
         Id.
18
         Case No. 3:18-cv-00603, Doc. No. 3 at 2; Case No. 3:18-cv-00619, Doc. No. 4 at 2.


                                                   7
found Bennett to be the only plaintiff and dismissed the case. (Id., Doc. No. 3.) Bennett appealed,

and the Court denied him permission to proceed as a pauper on appeal. (Id., Doc. Nos. 7 and 9.)

The appeal is pending before the Sixth Circuit.

II.     Bennett’s Pending Cases

        Bennett includes other inmates as co-plaintiffs in seven of his eight pending actions. 19 All

seven complaints bear signatures represented to be those of the other named inmates. 20 Four cases

include documents manipulated to show that these individuals agreed to be co-plaintiffs. 21 The

remaining three involve larger numbers of additional plaintiffs and do not include any

documentation of their intent to join the litigation. 22

        A.      Four Cases Involving Manipulated Documents

        Case No. 3:19-cv-00406 (“Case 406”), Case No. 3:19-cv-00457 (“Case 457”), Case No.

3:19-cv-00470 (“Case 470”), and Case No. 3:19-cv-00471 (“Case 471”) include apparently

manipulated documents—affidavits and in forma pauperis applications—intended by Bennett to

show the other inmates’ voluntary participation in the lawsuits.



19
         Case No. 3:19-cv-00406, Doc. No. 1 at 2 (listing one other inmate as a plaintiff); Case No.
3:19-cv-00455, Doc. No. 1 at 3–8 (listing thirty-seven other inmates as plaintiffs); Case No. 3:19-
cv-00456, Doc. No. 1 at 4–18 (listing eighty other inmates as plaintiffs); Case No. 3:19-cv-00457,
Doc. No. 1 at 4 (listing three other inmates as plaintiffs); Case No. 3:19-cv-00470, Doc. No. 1 at
3 (listing three other inmates as plaintiffs); Case No. 3:19-cv-00471, Doc. No. 1 at 3 (listing one
other inmate as a plaintiff); Case No. 3:19-cv-00473, Doc. No. 1 at 3–5 (listing sixteen other
inmates as plaintiffs).
20
       Case No. 3:19-cv-00406, Doc. No. 1 at 11; Case No. 3:19-cv-00455, Doc. No. 1 at 11–12;
Case No. 3:19-cv-00456, Doc. No. 1 at 21–22; Case No. 3:19-cv-00457, Doc. No. 1 at 6; Case No.
3:19-cv-00470, Doc. No. 1 at 6; Case No. 3:19-cv-00471, Doc. No. 1 at 6; Case No. 3:19-cv-
00473, Doc. No. 1 at 7.
21
        Case Nos. 3:19-cv-00406, 3:19-cv-00457, 3:19-cv-00470, 3:19-cv-00471.
22
        Case Nos. 3:19-cv-00455, 3:19-cv-00456, 3:19-cv-00473.


                                                   8
       In Case 406, Bennett filed an in forma pauperis application and two affidavits purportedly

from co-plaintiff David McDonald. The documents submitted under McDonald’s name appear to

be sworn and notarized and state that McDonald wants to be a party to the lawsuit and ask the

Court to allow the affidavit to serve as his permission to be named. (Case 406, Doc. No. 2 at 3, 5,

7.) But on the notarized page of these documents, the “David McDonald” signature is directly next

to a signature that has been thoroughly scribbled out with a pen. (Id.) Although it is impossible to

make out every letter of the inked-out signature, its contours plausibly correspond to the name

“Corey Bennett” or “Corey Alan Bennet.” (Id. at 6.) Given Bennett’s litigation history and the

progression in his abusive litigation tactics, there is only one reasonable inference to draw: Bennett

filled out paperwork under his own name; got it notarized; crossed out his name or signature; wrote

in David McDonald’s name; forged McDonald’s signature; and submitted these fraudulent

documents to the Court.

       Bennett uses this same approach with documents in Case 457, (Case No. 457, Doc. No. 1

at 7; Doc. No. 2 at 5–6; Doc. No. 3 at 3, 6), Case 470, (Case 470, Doc. No. 2 at 3), and Case 471,

(Case 471, Doc. No. 3 at 1). For example, in Case 470, a scribbled-out signature corresponding to

the name Corey Bennett appears on the first page of the trust fund affidavit submitted under

Keeuntaye Jackson’s name. (Case 470, Doc. No. 2 at 3). Additionally, some documents in these

cases show two overlapping signatures. 23 The Court therefore draws the same inference: Bennett

filled out paperwork in his name, got it notarized, then tampered with the documents to make it

appear as though they were completed by fellow inmates Deangelo Taylor, Zebulon Byrd,

Keeuntaye Jackson, and Antwain Monfort.




23
      Case No. 3:19-cv-00457, Doc. No. 1 at 8 and Doc. No. 2 at 4; Case. No. 3:19-cv-00471,
Doc. No. 3 at 2–3.
                                                  9
       B.      Three Cases Involving Large Numbers of Alleged Co-Plaintiffs

       The remaining three cases include large numbers of inmates as purported co-plaintiffs.

There are thirty-seven other inmates listed as co-plaintiffs in Case No. 3:19-cv-00455 (“Case

455”), (Case 455, Doc. No. 1 at 3–8), eighty listed in Case No. 3:19-cv-00456 (“Case 456”), (Case

456, Doc. No. 1 at 4–12, 14, 16, 18), and sixteen listed in Case No. 3:19-cv-00473 (“Case 473”),

(Case 473, Doc. No. 1 at 3–5). These complaints appear to include signatures corresponding to

each co-plaintiff’s name, but no additional documentation demonstrating that these individuals

agreed to be co-plaintiffs.

       The thirty-seven signatures of the supposed co-plaintiffs in Case 455 are filed on two pages,

and Bennett states that these signatures were “received and submitted” on the same day. (Case

455, Doc. No. 1 at 11–12.) Bennett also states that the co-plaintiffs “signed this complaint by mail

and have agreed to participate in this lawsuit.” (Id. at 12.) But these individuals are housed in ten

different facilities in nine different Tennessee cities: RMSI in Nashville (id. at 6, 8); Hardeman

County Correctional Facility (“HCCF”) and Whiteville Correctional Facility (“WCFA”) in

Whiteville (id. at 3–7); Turney Center Industrial Complex (“TCIX”) in Only (id. at 3, 7–8);

Morgan County Correctional Complex (“MCCX”) in Wartburg (id. at 3–5, 7–8); South Central

Correctional Facility (“SCCF”) in Clifton (id. at 3); Northeast Correctional Complex (“NECX”)

in Mountain City (id. at 3–6); Trousdale Turner Correctional Center (“TTCC”) in Hartsville (id.

at 4–5, 7); Northwest Correctional Complex (“NWCX”) in Tiptonville (id. at 5, 8); and Bledsoe

County Correctional Complex (“BCCX”) in Pikeville (id. at 7). It would be impossible for Bennett

to have received and submitted thirty-seven signatures from inmates in ten different facilities and

nine different cities on two pieces of paper on the same day, as he claims.




                                                 10
       Likewise, in Case 456, the purported signatures of eighty supposed co-plaintiffs appear on

two pages. (Case 456, Doc. No. 1 at 21–22.) But these individuals are housed at all of the ten

facilities listed above—SCCF, WCFA, MCCX, NECX, HCCF, TCIX, RMSI, TTCC, NWCX, and

BCCX (id. at 4–12, 14, 16, 18)—and the Lois M. DeBerry Special Needs Facility in Nashville (id.

at 5, 11). Again, it would be logistically impossible for these eighty signatures to be authentic.

And, in this case, the Court has already received a letter confirming that Bennett forged one of

these signatures. Demario Driver, an inmate at MCCX, states that he did not give Bennett

permission to include him as a plaintiff and that he does not have anything to do with this case.

(Id., Doc. No. 4.)

       One more reason for disbelief merits mention—all five of the individuals who previously

filed notices or motions to remove themselves as parties in Bennett’s earlier cases are listed as co-

plaintiffs in Case 455 or Case 456. In Case 455, Anthony Woods and Andrew Jones are included

as co-plaintiffs. (Case 455, Doc. No. 1 at 3–4.) But in two previous cases, Woods clearly stated

that he did not sign Bennett’s complaints or give Bennett permission to file a civil suit on his

behalf. 24 Jones expressed the same, stating that he did not “have any intention of bring forth any

type of [a]ction with” Bennett. (Case No. 3:18-cv-00619, Doc. No. 6.)

       Woods and Jones are also among co-plaintiffs listed in Case 456, along with Deangelo

Moody, Tyler Raybon-Tate, and Ezra Shelton. (Case 456, Doc. No. 1 at 9–10, 12, 14, 16.) But

Moody previously stated that Bennett forged his signature and was harassing him by putting his

name on all of Bennett’s lawsuits. 25 Raybon-Tate stated that Bennett included him as a plaintiff




24
       Case No. 3:18-cv-00349, Doc. No. 3; Case No. 3:18-cv-00399, Doc. No. 7.
25
       Case No. 3:18-cv-00273, Doc. Nos. 3 and 15; Case No. 3:18-cv-00349, Doc. No. 7.


                                                 11
without his knowledge or consent. 26 And Shelton, in addition to expressing that the substance of

Bennett’s allegations regarding him were false, stated that he did not authorize Bennett to include

him as a plaintiff. 27

        Based on Bennett’s entire litigation history, an objective assessment of Bennett’s pending

filings, and Driver’s letter to the Court in Case 456, the Court can draw only one reasonable

conclusion: Bennett forged the signatures of all 133 supposed co-plaintiffs in Cases 455, 456, and

473. The Court will sanction Bennett for this egregious conduct.

III.    Sanction on Bennett and Instructions to the Clerk of Court

        “A district court has the authority to issue pre-filing restrictions to prevent prolific litigants

from filing harassing and vexatious pleadings.” Clapper v. Clark Dev., Nos. 14-3500/3770, 2015

WL 13688415, at *3 (6th Cir. Apr. 29, 2015) (citing Feathers v. Chevron U.S.A., Inc., 141 F.3d

264, 269 (6th Cir. 1998) and Futernick v. Sumpter Twp., 207 F.3d 305, 314 (6th Cir. 2000)). This

authority applies to both prisoner and non-prisoner litigants. See Hyland v. Stevens, 37 F. App’x

770, 771–72 (6th Cir. 2002) (imposing filing sanction against state prisoner); United States v.

Stiger, 42 F. App’x 774, 775 (6th Cir. 2002) (upholding filing restriction against federal prisoner).

The Court, however, may not “absolutely foreclose an individual from initiating an action or

pursuing an appeal in federal court,” Callihan v. Kentucky, 36 F. App’x 551, 553 (6th Cir. 2002)

(citing Ortman v. Thomas, 99 F.3d 807, 811 (6th Cir. 1996)), and must take care to “use the least

restrictive sanction necessary to deter the inappropriate behavior,” Hyland, 37 F. App’x at 771.




26
        Case No. 3:18-cv-00349, Doc. No. 4; Case No. 3:18-cv-00399, Doc. No. 6.
27
        Case No. 3:18-cv-00398, Doc. Nos. 3 and 4; Case No. 3:18-cv-00399, Doc. Nos. 3, 4, and
5.
                                                   12
           Here, Bennett has filed nearly fifty now-dismissed cases concerning his conditions of

confinement. In many of those cases, Bennett made extremely serious allegations of sexual and

physical assault. Bennett has twice admitted that those allegations were either fabricated or without

merit. The Magistrate Judge previously declined to recommend the imposition of pre-filing

restrictions against Bennett because the PLRA’s screening requirements gave the Court all the

tools necessary to address the issues presented by this fairly predictable pattern. Since Bennett has

begun falsely including other inmates as co-plaintiffs in his cases, however, those tools no longer

suffice.

           Bennett has filed doctored affidavits and financial documentation and complaints with the

apparently forged signatures of more than one-hundred inmates from eleven different facilities.

The PLRA’s screening mechanisms do not account for such brazen disregard for the integrity of

the federal court system. Accordingly, the Magistrate Judge finds that a more stringent sanction is

required to address Bennett’s more abusive litigation tactics.

           Corey Bennett is therefore BARRED from filing any civil case in this Court including any

person other than himself as a plaintiff. If Bennett does not comply with this sanction, the Court

will impose monetary penalties, additional filing restrictions, or both.

           In accordance with this sanction, the Clerk of Court is DIRECTED to terminate all

individuals other than Corey Bennett as plaintiffs in Bennett’s pending cases. The Clerk of Court

is also DIRECTED not to record any individual as a plaintiff in any case Bennett may file in the

future other than Bennett himself.

           It is so ORDERED.


                                                       ____________________________________
                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge

                                                  13
